Case 6:19-cv-00058-SEH Document 39 Filed 10/29/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
DONNA GROHMAN,
Plaintiff, No. CV 19-58-H-SEH
VS.
ORDER

MOUNTAIN WEST FARM BUREAU
MUTUAL INSURANCE COMPANY,

 

Defendant.

 

On January 31, 2020, the Court issued its Order,' which recited, in part:

7. Expert reports for any witness retained or
specially employed to provide expert testimony, or whose
duties as an employee of a party involve giving expert
testimony, are required. Such reports shall comply with
Fed. R. Civ. P. 26(a)(2)(B).?

Defendant’s Expert Witness Disclosure of Retained and Non-Retained

 

'Doc. 16.
? Doc. 16 at 5-6 (emphasis added).
Case 6:19-cv-00058-SEH Document 39 Filed 10/29/20 Page 2 of 2

Experts’ filed on August 14, 2020, did not include “a list of all publications

authored in the previous 10 years”

or “a list of other cases in which, during the
previous 4 years, the witness testified as an expert at trial or by deposition”> as
required by Federal Rule of Civil Procedure 26(a)(2)(B) and the Court’s January
31, 2020, Order.®

ORDERED:

Defendant shall, on or before November 5, 2020, file a supplement to the
August 14, 2020, report,’ which shall include “a list of all publications authored in
the previous 10 years”* and “a list of other cases in which, during the previous 4

years, the witness testified as an expert at trial or by deposition.”

DATED this 29 Hy of October, 2020.

United States District Judge

 

3 Doe. 31.
‘ Fed. R. Civ. P. 26(a)(2)(B)(iv).
5 Fed, R. Civ. P. 26(a)(2)(B)(v).
6 Doe. 16.
’ Doc. 31.
® Fed. R. Civ. P. 26(a)(2)(B)(iv).
* Fed. R. Civ. P. 26(a)(2)(B)(v).
